[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
In this claim on an alleged oral contract on or about October 7, 1994 the plaintiff seeks to recover for his printing press which was damaged beyond repair. The plaintiff offered to pay the defendant to move said press from Belmont Avenue to Ledyard Street, Hartford. The defendant picked up the press on or about October 7, 1994 and, during its transport, it rolled off the truck and the defendant delivered it in its damaged condition. The plaintiff has produced evidence that its value was and its replacement value is $12,000. Although the plaintiff has made demand upon the defendant, he has refused to pay.
The defendant has pleaded several special defenses including statutes of limitations. In a claim for breach of contract the cause of action is complete at the time the breach of contract occurs, that is, when the injury has been inflicted. Beckenstein v. Potter  Carrier, Inc.,191 Conn. 150, 156. This contract was clearly a simple one, to transport two (2) presses for the sum of $220, falling under G.S. § 52-576 and subject to a six years limitation period. Hitchcock v. Union  New HavenTrust Co., 134 Conn. 246, 259. The action was commenced by service on April 30, 1998 well within the limitations period preventing a bar of said action.
For the above reasons the court grants judgment in favor of the plaintiff in the sum of $12,000 as against the defendant.
Thomas H. Corrigan Judge Trial Referee